DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of U.S. Patent Application No. 16/667,969, filed on October 30, 2019, which is a continuation of U.S. Patent Application No. 16/194,670, filed on November 19, 2018, now granted U.S. Patent No. 10,501,920, which is a continuation of U.S. Patent Application No. 15/011,930, filed on February 1, 2016, which is now granted U.S. Patent No. 10,166,312, which is a continuation of U.S. Patent Application No. 12/975,914, filed on December 22, 2010, now abandoned, which is a continuation of U.S. Patent Application No. 11/724,341, filed on March 15, 2007, now abandoned, and which claims the benefit of U.S. Provisional Patent Application No. 60/783,274, filed on March 17, 2006.
In view of the claims filed March 17, 2021, claims 1-9 have been cancelled, and new claims 9-33 have been added. Claims 10-33 are pending.
3.	The examiner acknowledges the receipt of the terminal disclaimer filed October 20, 2021 by USPTO.

Allowable Subject Matter
4.	Claims 10-33 have been allowed.
5.	The following is an examiner’s statement of reasons for allowance:

In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell l can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 20, 2021